Citation Nr: 1821094	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to service connection for hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).

10.  Entitlement to service connection for left wrist CTS.

11.  Entitlement to service connection for a lung condition, including chronic obstructive pulmonary disease (COPD) and bronchitis.

12.  Entitlement to service connection for ovarian cysts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.

These claims come before the Board of Veterans' Appeals (Board) on appeal from two May 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO).

In January 2018, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 60 days during which time the Board received medical evidence.  The Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

The Veteran noted a shoulder disorder in her substantive appeal to the Board filed in April 2014.  This reasonably raises a claim of service connection for a shoulder disability.  The RO has not yet had the opportunity to adjudicate this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The decision below addresses all of the claims on appeal other than the ankle claims, which are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran has withdrawn her claims of service connection for a skin condition, hearing loss, tinnitus, right and left wrist CTS, a lung condition, and ovarian cysts.

2.  The Veteran's low back disability is related to service.

3.  The Veteran has right and left knee disabilities related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the seven above-mentioned service connection claims have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for degenerative disc disease (DDD) of the lumbar spine have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for right knee degenerative joint disease (DJD) have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for left knee DJD have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.   

At the January 2018 Board hearing, the Veteran, through her representative, indicated that she wished to withdraw her claims of service connection for a skin condition, hearing loss, tinnitus, right and left wrist CTS, a lung condition, and ovarian cysts.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those seven issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Low Back

The Veteran has a diagnosis of DDD of the lumbar spine, which she contends is related to service.  

The service treatment records (STRs) show that, during service in July 1985, the Veteran reported right-side back pain after hitting her back on the bed.  There are no other reports of back problems during service.

In January 2011, the Veteran was afforded a VA examination of her back.  At that time, she reported the sudden onset of low back pain after being essentially bedridden for two years after shoulder and wrist surgeries.  Based on the Veteran's report regarding the onset after a period of inactivity of her low back symptoms, the examiner found that the Veteran's low back disorder was less likely than not related to service.

In her April 2014 substantive appeal to the Board, she reported having back problems so severe that she loses her mind.  At the January 2018 hearing, the Veteran testified that she was a welder during service and that this job required her to do a lot of bending, standing, and crawling.

In February 2018, the Veteran submitted a medical opinion from a private medical provider.  It was stated that the provider was the Veteran's treating "physician," but he is listed as T.P., ARNP.  Nevertheless, he gave the opinion that the Veteran's "lumbar D" was most likely caused or the result of her military service.  In support, he noted the Veteran's reports of radiating back pain with pain on extension and flexion and that she was previously seen during active duty.  He then said that these symptoms are related to service.

Although there is some indication that the Veteran's current low back disability may be related to a post-service intercurrent cause, the February 2018 medical opinion along with the Veteran's credible recollection of onset of symptoms, creates at least a state of equipoise for the nexus element of this claim.  When resolving reasonable doubt in her favor, the Board finds that the Veteran's low back disability is related to service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for DDD of the lumbar spine is warranted.

Right and Left Knees

The Veteran has right and left knee pain characterized as DJD of the knees, which she contends is related to service.  Thus, the only issue left to resolve is whether these conditions are related to service.

The STRs show that the Veteran had knee problems during service.  In February 1983, she had left knee abrasions and left knee pain.  The Veteran also reported sharp, numbing pain in the left knees in August 1985 and October 1985.

The Veteran was afforded a VA knee examination in January 2011.  She noted that her knee issues first onset in the 1990s, though she did not realize that she had knee problems until 2005.  Onset of left knee pain was said to be 2006 or 2007, and she reported that the right knee rarely hurt.

In her April 2014 substantive appeal to the Board, she reported having bad knees, weak ankles, and back problems so severe that she loses her mind.  At the January 2018 hearing, the Veteran testified that she was a welder during service and that this job required her to do a lot of bending, standing, and crawling.

In February 2018, the Veteran submitted a medical opinion from T.M., ARNP, who opined that her knee disorders were most likely caused by or the result of service.  He noted the Veteran's reported job requirements during service as a cause of the Veteran's knee issues.

On the basis of the Veteran's credible reports of the onset of symptoms near in time to service, and the February 2018 medical nexus opinion citing her job requirements during service, the Board finds that she has right and left knee disabilities relate to service.  This is particularly so when reasonable doubt is resolved in her favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for right DJD and left DJD is warranted.


ORDER

The issue of entitlement to service connection for a skin condition is dismissed.

The issue of entitlement to service connection for hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for right wrist CTS is dismissed. 

The issue of entitlement to service connection for left wrist CTS is dismissed.

The issue of entitlement to service connection for a lung condition is dismissed.

The issue of entitlement to service connection for ovarian cysts is dismissed.

Service connection for DDD of the lumbar spine is granted.

Service connection for right knee DJD is granted.

Service connection for left knee DJD is granted.


REMAND

Right and Left Ankle

STRs show that, during service in June 1983, the Veteran had a left ankle sprain.  She received physical therapy through November 1983 to resolve the sprain.

In January 2011, the Veteran was afforded a VA examination of her ankles.  X-rays were unremarkable and the diagnosis was right and left ankle "arthralgia."  At that time, she reported the sudden onset of ankle pain after being essentially bedridden for two years after shoulder and wrist surgeries.  The pain in her left ankle comes and goes, and the pain in her right ankle onset two years prior to the examination (meaning late 2008 or early 2009).  Based on the Veteran's report regarding the onset after a period of inactivity and the nature of her ankle symptoms, the examiner found that the Veteran's right and left ankle disorders were less likely than not related to service.

VA treatment records show complaints of ankle pain but no diagnosis.

In her April 2014 substantive appeal to the Board, she reported having weak ankles so severe that she loses her mind.  At the January 2018 hearing, the Veteran testified that she was a welder during service and that this job required her to do a lot of bending, standing, and crawling.

In February 2018, the Veteran submitted a medical opinion from T.P, ARNP that her right and left ankle disorders were most likely caused by or the result of service.  In support, he noted the Veteran's reports bilateral ankle pain, tenderness upon palpation of the ankles, and pain on flexion and extension of the right and left ankle.  He then said that these symptoms are secondary to service.

The evidence currently before the Board does not show a right or left ankle condition for which service connection may be granted.  The evidence shows ankle pain and arthralgia (defined as "joint pain").  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While medical evidence is not categorically required to show a current disability, the Board does not find there is sufficient lay evidence to establish such either.

Therefore, while there is additional medical opinion evidence tending to favor the claims, the Board finds that remand is warranted for the two ankle claims to determine whether the Veteran in fact has an identifiable right and/or left ankle disability.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right and left ankle service connection claims. The entire claims file must be reviewed by examiner.

The examiner should first assess whether the Veteran has any diagnosable or identifiable right and/or left ankle disability underlying the symptom of "pain/arthralgia."

If so, the examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right and/or left ankle disability had its onset during, or is otherwise related to, service.

A complete rationale should be provided for any opinions reached.

2.  Finally, readjudicate the claims remaining on appeal. If the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


